      Case 2:19-cv-11414-MVL-MBN Document 10 Filed 07/18/19 Page 1 of 8



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


KIRBY LINDLEY,                         CIVIL ACTION NO. 2:19-CV-11414

      Plaintiff,

vs.                                    JUDGE MARY ANN VIAL LEMMON

PUCCINO’S, INC. AND                    MAGISTRATE JUDGE NORTH
PRO SIGNS & GRAPHICS LLC,

      Defendants.


  PLAINTIFF’S REPLY IN SUPPORT OF EX PARTE MOTION FOR TEMPORARY
        RESTRAINING ORDER AND FOR PRELIMINARY INJUNCTION


                                   KELLY HART PITRE

                                   Patrick (Rick) M. Shelby (#31963)
                                   400 Poydras Street, Suite 1812
                                   New Orleans, LA 70130
                                   Telephone: (504) 522-1812
                                   Email: rick.shelby@kellyhart.com

                                   AND

                                   Amelia L. Bueche (#36817)
                                   One American Place
                                   301 Main Street, Suite 1600
                                   Baton Rouge, LA 70801-1916
                                   Telephone: (225) 381-9643
                                   Email: amelia.bueche@kellyhart.com

                                   Counsel for Plaintiff Kirby Lindley
      Case 2:19-cv-11414-MVL-MBN Document 10 Filed 07/18/19 Page 2 of 8



       NOW INTO COURT through undersigned counsel comes, Kirby Lindley (“Lindley”),

plaintiff in the above captioned civil action, who files this Reply (“Reply”) in support of her Ex

Parte Motion for Temporary Restraining Order and for Preliminary Injunction (Dkt.#2) (the

“Motion”).

                                         BACKGROUND

       1.      On June 28, 2019, Lindley filed the Complaint (the “Complaint”) against

Puccino’s Inc. (“Puccino’s) and Pro Signs & Graphics, LLC (“Pro Signs”) (collectively with

Puccino’s, the “Defendants”) asserting various causes action against the Defendants relating to

the Defendants’ unauthorized use and misappropriation of Lindley’s identity, images, likenesses

and/or photographs (collectively, the “Protected Property”) in advertising media and materials

called the “Farmer’s Daughter” advertising campaign (collectively, the “Infringing Materials”).

See Dkt#1.

       2.      Also on June 28, 2019, Lindley filed the Motion. Dkt.#2.

       3.      The Court ordered that counsel for Defendants shall file any opposition to the

Motion by July 11, 2019. Dkt.#5.

       4.      On July 11, 2019, Puccino’s filed its Response in Opposition (the “Response”).

Dkt.#9.

       5.      Despite being served with the Complaint and Motion, Pro Signs did not file an

opposition to the Motion.

                                       LEGAL ARGUMENT

       6.      Puccino’s opposition to the Motion is essentially that Lindley has not shown a

substantial threat that she will suffer irreparable harm because (a) Lindley has only asserted an

injury to reputation or goodwill which cannot be irreparable, and (b) Lindley is not harmed




                                                1
      Case 2:19-cv-11414-MVL-MBN Document 10 Filed 07/18/19 Page 3 of 8



because Puccino’s representative, Michael Williams, states that Puccino’s use of the Infringing

Materials has ceased; therefore there is no harm. Puccino’s statements are insufficient. The

Defendants’ acts of misappropriation and use of Lindley’s Protected Property in an offensive

nature caused harm and continue to cause harm. Lindley is entitled to an injunction in order to

deter any further unauthorized use of her image and to avoid any confusion over her association

with Defendants.

        (a)     Courts have found that injury to reputation and goodwill can meet the
definition of irreparable harm.

       7.      First, Puccino’s argues that Lindley incorrectly relies on Heil Trailer Int’l Co. v.

Kula, 542 Fed. Appx. 329, 335 (5th Cir. 2013) for her contention that injuries to reputation can

constitute irreparable harm. See Response, p.3. Specifically, Puccino’s states: “plaintiff fails to

disclose that the 5th Circuit limits that to instances where trade secrets have been

misappropriated.” Id.

       8.      While Puccino’s is correct that Heil involves trade secrets, nothing therein limits

its applicability to only trade secrets and the Hiel Court is just one of many throughout the Fifth

Circuit (and country) that recognize injury to reputation and goodwill can constitute irreparable

injury. Austin Bd. of Realtors v. E-Realty, Inc., No. CIV. A-00-CA-154 JN, 2000 WL 34239114,

at *5 (W.D. Tex. Mar. 30, 2000) (“Injury to reputation or goodwill is not easily measurable in

monetary terms and can constitute irreparable injury.”); Jackson Women’s Health Org. v.

Currier, 940 F. Supp. 2d 416, 423 (S.D. Miss. 2013), order clarified sub nom. Jackson Women’s

Health Org. v. Mary Currier, MD., M.P.H., No. 3:12CV436-DPJ-FKB, 2013 WL 12122002

(S.D. Miss. Aug. 13, 2013), and aff'd as modified sub nom. Jackson Women's Health Org. v.

Currier, 760 F.3d 448 (5th Cir. 2014) ( “injury to reputation or goodwill is not easily measurable

in monetary terms, and so often is viewed as irreparable”); Opticians Ass'n of Am. v. Indep.



                                                2
      Case 2:19-cv-11414-MVL-MBN Document 10 Filed 07/18/19 Page 4 of 8



Opticians of Am., 920 F.2d 187, 195 (3d Cir. 1990) (“Grounds for finding irreparable injury

include loss of control of reputation, loss of trade, and loss of good will.”); see also 11A Charles

Alan Wright et al., FEDERAL PRACTICE AND PROCEDURE § 2948.1 (3d ed. 2013 & 2015 Supp.).

       9.      Contrary to Puccino’s position, the Fifth Circuit has explained that even if injury

to goodwill could be compensable by monetary damages; such an injury may still support a

finding of irreparable harm where the economic rights involved are of such a nature, which

makes establishment of a dollar value of the loss difficult. Allied Mktg. Grp., Inc. v. CDL Mktg.,

Inc., 878 F.2d 806, 810 (5th Cir. 1989).

       10.     Courts in like cases have repeatedly noted that the harm caused by the

misappropriation of likeness fall into this category of injuries that are particularly difficult to

prove monetary damages and thus support a finding of irreparable injury.                See Bi-Rite

Enterprises, Inc. v. Bruce Miner Poster Co., 616 F. Supp. 71, 76 (D. Mass. 1984), aff'd sub nom.

Bi-Rite Enterprises, Inc. v. Bruce Miner Co., 757 F.2d 440 (1st Cir. 1985) (“courts have

repeatedly noted the difficulty of proving monetary damages in cases involving violation of

rights of publicity”); Ali v. Playgirl, Inc., 447 F. Supp. 723, 729 (S.D.N.Y. 1978) (explaining that

“damages from such evident abuse of plaintiff's property right in his public reputation are plainly

difficult to measure by monetary standards”).

       11.     Because the misappropriation of likeness causes irreparable injury, courts find

that “there is no serious question as to the propriety of injunctive relief” where a defendant is not

only usurping the plaintiff’s valuable right of publicity for themselves but also inflicting damage

upon the marketable reputation. Ali, 477 F. Supp. At 729. Here, not only did the Infringing

Materials usurp Lindley’s right of publicity but also, inflicted damage upon the marketability of

the Protected Property based upon the depiction of Lindley in a degrading and offensive nature.




                                                 3
      Case 2:19-cv-11414-MVL-MBN Document 10 Filed 07/18/19 Page 5 of 8



       12.     As such, there is no question that at minimum, there is a significant threat of

irreparable injury from the use of the Protect Property in the Infringing Materials sufficient to

warrant the issuance of a temporary restraining order. Humana, Inc. v. Avram A. Jacobson,

M.D., P.A., 804 F.2d 1390, 1394 (5th Cir. 1986) (a party need only show a “significant threat of

injury from the impending action, that the injury is imminent, and that money damages would

not fully repair the harm.”).

       (b)    Puccino’s affidavit that it has stopped using the Infringing Materials does
nothing to obviate the need for a temporary restraining order.

       13.     As the Supreme Court has explained, the voluntary cessation of illegal conduct

does not deprive the court of the power to grant injunctive relief. Ali, 447 F. Supp. at 729 (citing

to United States v. W. T. Grant Co., 345 U.S. 629, 633, 73 S.Ct. 894, 97 L.Ed. 1303 (1953));

Yarls v. Bunton, 905 F.3d 905, 910 (5th Cir. 2018) (a defendant cannot moot a claim simply by

ending its unlawful conduct once sued).

       14.     Therefore, even accepting the facts in the Puccino’s affidavit (Affidavit of

Michael Williams) as true (which Lindley disputes), the purported cessation of the use of the

Infringing Materials does not mean that Lindley is no longer entitled to a temporary restraining

order. The harm to Lindley’s reputation is on-going and filing suit was necessary to protect her

interests. Puccino’s assertion that there is no harm is offensive to Lindley. In fact, Puccino’s has

not discontinued the “Farmer’s Daughter” advertisement campaign; rather, Puccino’s simply

replaced Lindley’s image without regard to the damage suffered by Lindley.               Puccino’s

unauthorized use of the Infringing Materials in the “Farmer’s Daughter” campaign caused and

will continue to cause confusion or mistake as to the affiliation, connection or association of

Lindley to the Defendants, or as to the origin, sponsorship, or approval of the goods, services or

commercial activities of Defendants by Lindley.



                                                 4
      Case 2:19-cv-11414-MVL-MBN Document 10 Filed 07/18/19 Page 6 of 8



       15.     Moreover, Lindley disputes the facts set forth in the Puccino’s affidavit—namely

that the Infringing Materials were removed from display in May 2019. See Exhibit 2 to Motion

(Dkt.#2-4) (showing that the Infringing Materials were still displayed as of June 12, 2019).

       16.     The Puccino’s affidavit is insufficient to protect Lindley’s interest, particularly

given that the facts set forth have been contradicted, and Lindley cannot be protected by

Puccino’s statements. Lindley requires a court order preventing any further use of the Infringing

Materials.

       17.     Finally, one of the Defendants, Pro Signs, has made no appearance in this case

nor made an assurance of the cessation of use of the Infringing Materials. Pro Signs created the

advertisement for Puccino’s and used the Protected Property without Lindley’s consent. There is

no assurance that Pro Signs has destroyed the Infringing Materials in its possession. For this

reason alone, issuance of an order by this Court is necessary to prevent any continued use of the

Infringing Materials.

       (c)     Contrary to Puccino’s position, an evidentiary hearing on the Motion is not
required.

       18.     The purpose of a preliminary injunction is to protect the movant from irreparable

injury and to preserve the status quo until the district court renders a meaningful decision on the

merits. Canal Auth. of State of Fla. v. Callaway, 489 F.2d 567 (5th Cir. 1974).

       19.     Puccino’s states that the Court cannot grant a temporary restraining order without

an evidentiary hearing in this case—based primarily upon “plaintiff’s conclusory statements as

potential evidence of an irreparable harm.” Response, p. 5. As set forth herein, the injury arising

from unauthorized use of Lindley’s image and likeness in the Infringing Materials is the type of

prototypical harm that courts routinely find to be an irreparable injury, for purposes of a

temporary restraining order.



                                                5
      Case 2:19-cv-11414-MVL-MBN Document 10 Filed 07/18/19 Page 7 of 8



       20.     As to Puccino’s practicality argument (that because it asserts it stopped using the

Infringing Materials in May 2019 there is no practical reason for an injunction), there is a factual

issue as to whether Puccino’s stopped using the Infringing Materials in May 2019. But even

setting aside this argument, the voluntary cessation of the illegal use of the Infringing Materials

is not the same as a court order restraining the use of the Infringing Materials. Given the factual

discrepancies in the Puccino’s affidavit and that Pro Signs has filed no response nor made any

assurance concerning the use of the Infringing Materials, Lindley requires a temporary

restraining order from the Court to prevent any use of the Protected Property and any confusion

regarding Lindley’s affiliation with Defendants.

       21.     Here, the evidence establishes that injunctive relief is particularly appropriate and

that each of the prerequisites for injunctive relief is fully satisfied. Accordingly, for the reasons

set forth in the Motion and Brief in Support, Lindley respectfully requests that the Court enter a

temporary restraining order on an ex parte basis and, after a hearing set for this matter, enter a

preliminary injunction that, among other things, enjoins Defendants from the continued

unauthorized use of Lindley’s Protected Property, in any manner.

                                 [signature block on follow page]




                                                   6
      Case 2:19-cv-11414-MVL-MBN Document 10 Filed 07/18/19 Page 8 of 8



Dated: July 18, 2019.

                                            Respectfully submitted,

                                            KELLY HART PITRE

                                            /s/ Rick M. Shelby
                                            Patrick (Rick) M. Shelby (#31963)
                                            400 Poydras Street, Suite 1812
                                            New Orleans, LA 70130
                                            Telephone: (504) 522-1812
                                            Email: rick.shelby@kellyhart.com

                                            AND

                                            Amelia L. Bueche (#36817)
                                            One American Place
                                            301 Main Street, Suite 1600
                                            Baton Rouge, LA 70801-1916
                                            Telephone: (225) 381-9643
                                            Email: amelia.bueche@kellyhart.com

                                            Counsel for Plaintiff Kirby Lindley



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing pleading has been served on (1) Pro Signs &

Graphics, LLC by (i) email to its counsel, Andrew Kramer (akramer@kramerllc.com) and (ii)

first class U.S. mail to its registered agent for service of process, Truong Nguyen, 4049 Turtle

Bayou Drive, Kenner, LA 70065; and (2) Puccino’s, Inc. through this Court’s CM/ECF System.

                                            /s/ Rick M. Shelby
                                            Patrick (Rick) M. Shelby (#31963)




                                               7
